ON MOTION FOR REHEARING
Decided Feb 29, 1932
BY THE COURT
Defendant in error has filed an application for rehearing herein and the same is supported by a brief of counsel.
The application for reheaz-ing was not filed within the time prescribed by our rules, but we have considered the application for such rehearing upon its merits rather than strike the application from the files because it was not filed within rule day.
Upon such consideration we are of opinion that the original decision should be adhered to and the application for rehearing znay be overruled.
We have examined the case of Petit v Morton, Ohio Law Abstract of date February 7th, 1932, (11 Abs 168), azid think that case can be distinguished from the case at bar.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.